Citation Nr: 0710669	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  00-14 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for bilateral eye disability.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  A copy of the transcript of that 
hearing is in the claims file.  This claim was previously 
denied by the Board and the Board's decision was timely 
appealed.  Pursuant to a Joint Motion for Remand, the United 
States Court of Appeals for Veterans Claims (Court) remanded 
this case to the Board in July 2005 for action consistent 
with the Joint Remand.

In December 2005, the Board remanded this case for procedural 
and evidentiary development, and the action requested in that 
remand has been completed to the extent possible.  This case 
is now ready for further appellate review.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional disability 
associated with the veteran's bilateral eye disorder that is 
the result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of VA.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a bilateral eye disability is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now 
clearly been developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claim.

More specifically, following the Board's remand of December 
2005, the veteran was furnished with a February 2006 letter 
that outlined the evidence necessary to substantiate his 
claim, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That letter also requested that the veteran 
obtain opinions from certain VA physicians, Dr. Sugiyama and 
Dr. Davis, whom the veteran believed made relevant assertions 
regarding the quality of care the veteran received at the VA 
in 1991 and 1995.  

The veteran was also provided with a March 2006 letter that 
notified him of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board further notes that in a statement dated in 
June 2006, the veteran stated that he had no other 
information or evidence to give to VA to substantiate his 
claim.

In addition, an October 2006 letter requested that the 
veteran sign authorizations to permit VA to obtain records 
directly from Dr. Sugiyama and Dr. Davis.  No signed 
authorizations were subsequently provided, and while a recent 
congressional inquiry contains the veteran's request that Dr. 
Abbot be contacted for information, the Board notes that the 
veteran had previously advised the RO that Dr. Abbot had 
advised him that he did not have any pertinent records.

Although the February 2006 VCAA notice letter came long after 
the original rating decision that denied the claim in 
February 2000, and did not specifically request that 
appellant provide any evidence in the appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law, and has not indicated any 
intention to provide any additional evidence in support of 
his claims.  In fact, he has stated that he has no such 
additional evidence and would like for his appeal to proceed 
without further delay.  At this point, the Board would also 
like to point out that while the June 2000 statement of the 
case provided the veteran with the older regulations that did 
not require fault (38 C.F.R. § 3.358), and that the veteran 
has not been provided with the current regulations that are 
applicable to his claim (38 C.F.R. § 3.361), he has been now 
been furnished with the correct law in the February 2006 VCAA 
notice letter, and a remand for the purpose of providing him 
with a verbatim copy of the new regulations would serve no 
useful purpose, especially where the veteran is represented 
by an attorney.  Moreover, under both the old and new 
applicable law, the veteran is required to show that he has 
additional current disability that resulted from his VA 
treatment, and since the evidence is against such a showing, 
remand so that the veteran can be reminded that he also has 
to prove fault on the part of VA would similarly serve no 
useful purpose to the veteran.  If, on the other hand, the 
veteran's claim had been denied on a basis that was no longer 
good law, remand may have still been appropriate.  Here, the 
veteran's claim was subject to denial based on a requirement 
under either the old or new law, and thus, the Board finds 
that failure to provide a verbatim copy of the new 
regulations cannot be considered prejudicial to the veteran.

There is also no indication that there are any outstanding 
relevant records or documents that have not already been 
obtained, or that are not adequately addressed in records or 
documents contained within the record.  In addition, neither 
the veteran nor his representative has indicated any 
intention to provide any medical opinion to contradict any of 
the opinions of the VA physician dated in February 2000.  
Based on a statement of that VA physician, VA did make an 
effort to schedule the veteran for additional VA examination, 
but the veteran failed to report for the examination.  The 
record reflects that the veteran received adequate notice of 
an examination scheduled for May 22, 2003, but failed to 
report without explanation.  While there is a VA note in the 
record that refers to May "27," the note otherwise refers 
to the date of May 22, and the Board will therefore conclude 
that this was merely a typographical error in this internal 
memorandum.  In any event, a subsequent letter again invites 
the veteran to reschedule his examination following the 
passage of the May 22 examination date, and there is no 
indication in any of the veteran's statements that he ever 
responded to this additional effort on the part of the RO.  
Thus, the Board finds that a reasonable effort was made to 
obtain the requested examination, and that further efforts to 
do so are not warranted.  Any material evidence that might 
have been developed as a result of this examination therefore 
cannot be considered.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.


II.  Entitlement to 38 U.S.C.A. § 1151 Benefits

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in April 1998 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A review of the claims files shows that the veteran was 
treated for glaucoma with laser surgery and eye drops 
beginning in 1991.  Despite this treatment, the veteran's 
eyesight continued to worsen.  VA treatment notes and the 
available records from Dr. Abbott do not indicate any cause 
for the veteran's vision loss other than glaucoma.

The veteran underwent a VA examination in February 2000.  The 
examiner offered her opinion that it was more likely than not 
that the veteran's vision loss was due to progression of the 
pre-existing glaucoma and was not directly related to the 
laser treatment in December 1991.  The examiner also offered 
her opinion that treatment with atropine in 1995 was not 
likely to have caused the veteran's vision loss.  The 
examiner noted that the veteran should be seen by a glaucoma 
specialist.  The examiner noted that the veteran's vision 
loss was consistent with the progression of glaucoma.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on VA 
treatment between 1991 and 1995, the Board has determined 
that there is insufficient medical evidence of currently 
identifiable additional eye disability that has been related 
to VA treatment.  In addition, various communications from 
the RO and the Board clearly placed the veteran and his 
representative on notice of the need for the veteran to 
produce evidence of identifiable additional disability that 
was the result of actions taken by the VA, and the record 
does not contain such evidence.  In fact, as was noted above, 
the February 2000 VA physician examined the record and opined 
that the veteran's vision loss was due to the progression of 
pre-existing glaucoma.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that he has sustained significant 
additional bilateral eye disability as a result of VA 
treatment over the period of 1991 to 1995, but there is no 
evidence of any relevant current diagnosis or finding of 
additional disability associated with the veteran's eye 
disability that is the result of VA medical treatment.  It is 
long-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, it has not been demonstrated that the veteran 
possesses the requisite knowledge, skill, training, or 
education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Id.  In 
short, the veteran's own speculations as to medical matters 
are without any probative value.  

Simply put, the February 2000 examiner stated that the 
veteran's vision loss is attributed to the natural 
progression of his pre-existing glaucoma.  In addition, there 
is also no medical opinion in the claims file that disputes 
the opinions and conclusions of the February 2000 examiner.  
In this regard, the Board would again note that while the 
veteran was scheduled for an eye examination in May 2003 that 
might have provided additional material evidence, the Board 
has concluded that the veteran failed to report for this 
examination without explanation or otherwise failed to assist 
in the rescheduling of the examination.  When a claimant does 
not report for an examination in connection with an original 
claim for compensation, the claim should be rated based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2006).

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against the claim that 
additional residual bilateral eye disability has been 
sustained by the veteran as a result of the treatment 
administered to the veteran by VA.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor and 
the claim of entitlement to VA benefits pursuant to 
38 U.S.C.A. § 1151 is denied.


ORDER

The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for bilateral eye disability is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


